[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR CONTEMPT. ATTORNEY'S FEES (#138)
Mrs. Fahey is primarily responsible for the failure to file and pay the taxes due I.R.S. for several years' returns, due to her negligence. However, drawing upon the comparative negligence apportionment applied in civil tort claims, the court finds that Mr. Fahey assumed that all CT Page 5712 would be done promptly, and did not instruct his attorney to monitor the situation. He would have incurred fees for the attorney's diligence on his behalf. The court therefore awards him $3,000 as the allowance to prosecute this motion. It is noted no contempt was found. The award shall be paid within 60 days of today.
So Ordered.
HARRIGAN, J.